DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed after final is not entered because it would require additional search and consideration.
	The AFCP 2.0 request is acknowledged. However, the examiner in unable to make a decision of allowability in the limited time permitted. Accordingly, the response is treated under pre-pilot procedure.
Response to Arguments
Applicant argues that the CHEN reference does not teach the use of electron-conducting filler. However, the CHEN reference teaches using various carbon material as conductive additive in the cathode such as carbon nanotube [0051].
Applicant argues that the specific sulfonated polymers disclosed in MIKHAYLIK are not the claimed polymers. As stated in the rejection the MIKHAYLIK reference teaches using sulfonated siloxane polymers, sulfonated polystyrene-ethylene-butylene and sulfonated polystyrene. The sulfonated siloxane polymers corresponds to “sulfonated silicone rubber”. In addition, although not specifically relied upon, the sulfonated polystyrene-ethylene-butylene and polystyrene could correspond to a homolog/isomer for sulfonated styrene-ethylene-butadiene-styrene elastomer when combining known equivalents for the same purpose MPEP 2144.06.I. 
For claim 3 (issue no. 3) applicant notes that the reference do not teach the claimed dispensing steps in view of the proposed amendments. However, the after final amendment is not entered, and the argument is considered moot.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712